In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 16-299V
                                           (not to be published)

*****************************
                            *
JOSHUA HOWARD,              *                                               Special Master Corcoran
                            *
                            *
                Petitioner, *                                               Filed: July 18, 2017
                            *
          v.                *                                               Decision; Attorney’s Fees and Costs.
                            *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Andrew M. Krueger, Krueger & Hernandez S.C., Middleton, WI, for Petitioner.

Heather L. Pearlman, U. S. Dep’t of Justice, Washington, DC, for Respondent.

                   DECISION GRANTING ATTORNEY’S FEES AND COSTS 1

       On March 7, 2016, Joshua Howard filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (the “Vaccine Program”), alleging that he
suffered from a shoulder injury related to vaccine administration (“SIRVA”) as a result of his
October 30, 2014, receipt of the influenza vaccine.2 The parties eventually filed a stipulation for
damages on July 17, 2017 (ECF No. 35), which I adopted as my decision awarding damages on

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public in its present form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
the same day. ECF No. 36.

        Petitioner previously filed a motion requesting final attorney’s fees and costs, dated June
6, 2017. See ECF No. 29 (“Fees App.”). Petitioner requests reimbursement of attorney’s fees and
costs in the combined amount of $12,840.61 ($12,437.20 in attorney’s fees, plus $403.41 in costs).
Fees App. at 4. Respondent filed a document reacting to the fees request on June 12, 2017,
indicating that he is satisfied that the statutory requirements for an award of attorney’s fees and
costs are met in this case, but deferring to my discretion the determination of the amount to be
awarded. ECF No. 30. Shortly thereafter, Petitioner filed a reply brief reiterating the arguments he
made in support of awarding attorney’s fees and costs in this case. ECF No. 31.

        As a successful Vaccine Program Petitioner, Mr. Howard is entitled to a fees and costs
award. I have previously found that Petitioner’s counsel is entitled to forum rates. See Rivera v.
Sec’y of Health & Human Servs., No. 15-487V, 2017 WL 2460690, at *3-4 (Fed. Cl. Spec. Mstr.
Apr. 20, 2017). The rates I awarded Mr. Mark Krueger and Mr. Andrew Krueger in Rivera are the
same as requested here, and I will likewise award them. Id. In addition, the hours expended on this
matter appear to be reasonable. Finally, the requested litigation costs appear to be reasonable, and
will also be awarded.

       I hereby GRANT Petitioner’s motion for attorney’s fees and costs. Accordingly, an award
of $12,840.61 should be made in the form of a check payable jointly to Petitioner and Petitioner’s
counsel, Andrew M. Krueger, Esq. Payment of this amount represents all attorney’s fees and costs
available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed pursuant to
RCFC Appendix B, the clerk of the Court SHALL ENTER JUDGMENT in accordance with the
terms of this decision.3


         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.
                                                          2